Fourth Court of Appeals
                                  San Antonio, Texas

                                       JUDGMENT
                                     No. 04-15-00542-CR

                                      Lee ANDERSON,
                                          Appellant

                                               v.

                                    The STATE of Texas,
                                          Appellee

           From the Criminal District Court, Magistrate Court, Bexar County, Texas
                                Trial Court No. 2015W0196
                       Honorable Andrew Carruthers, Judge Presiding

  BEFORE CHIEF JUSTICE MARION, JUSTICE ANGELINI, AND JUSTICE BARNARD

        In accordance with this court’s opinion of this date, the appellant’s motion to withdraw
appeal is GRANTED, and this appeal is DISMISSED.

       SIGNED September 16, 2015


                                                _____________________________
                                                Sandee Bryan Marion, Chief Justice